Exhibit 10.1

 



[header.jpg]

 

May 2, 2017

 

Keith Manbeck

W276 N2850 Oak Street

Pewaukee, Wisconsin, 53072

 

 

Dear Keith,

 

This letter confirms our offer of employment with Whole Foods Market as
Executive Vice President and Chief Financial Officer. We are excited to welcome
you as part of the executive team. Our offer of employment includes the
following:

 

·Base salary of $700,000 annually. The next wage job dialogue and subsequent pay
increases will take place within the first quarter of FY19 (Between October 2018
and January 2019).

 

·An annual bonus of $325,000 for each of the first three years of employment,
subject to our salary cap which we expect to be approximately $1,050,000 for
calendar year 2018.

 

·Your annual bonus eligibility for the fourth year and moving forward will be
commensurate with the then current eteam bonus plan that applies to all
Executive Vice Presidents.

 

·10,000 shares of WFM restricted stock, to be granted on May 19, 2017 if your
employment has commenced and if the WFM trading window is open; or if not, on
the first day of our first trading window that opens following your date of
employment. The restricted stock will vest in four equal annual installments
beginning on the first anniversary of the grant date, and will be subject to the
terms of our Stock Incentive Plan and the applicable award agreement.

 

·20,000 options to buy shares of WFM stock, to be granted on May 19, 2017 if
your employment has commenced and if the WFM trading window is open; or if not,
on the first day of our first trading window that opens following your date of
employment. The stock options will have an exercise price equal to the fair
market value of a share of WFM stock on the date of grant, vest in four equal
annual installments beginning on the first anniversary of the grant date, and be
subject to the terms of our Stock Incentive Plan and the applicable award
agreement.

 

·Cash compensation in the aggregate amount of $400,000, which is related to the
equity of your current employer that you will forfeit. This compensation is to
be paid in three equal installments, with payment subject to your continued
employment with Whole Foods Market. The first payment of $133,333 would be made
on the day that is 30 days after you begin employment. The next two payments of
$133,333 and $133,334 are would be made on the first and second anniversary,
respectively, of your start date.

 

·Sign-on bonus of $250,000 (the “Sign-on Bonus”) to be paid via wire to your
bank account immediately following your date of employment. If you voluntarily
terminate your employment with Whole Foods Market before the second anniversary
of your start date, you must repay a prorated amount (by month) of the Sign-on
Bonus within one month of your termination date. You agree that at least
$100,000 of this bonus will be invested by you in acquiring WFM stock in the May
2017 trading window, unless such window is closed by the Company, and in that
case, in the first open trading window subsequent to employment.

 

Keith Manbeck, offer page 1

 

 



·Beginning in 2018, eligibility for a leadership equity grant under our Stock
Incentive Plan, which is typically granted annually in May.

 

·Position related service hour level 5 (the highest level; 20,000 position
related service hours). Additionally, for the first year, 120 hours of Paid Time
Off will be loaded into your account after hire. You will be eligible to receive
full benefits commensurate with other Executive Vice Presidents such as medical
coverage and a discount at Whole Foods Market stores of at least 20%.

 

·Subject to your continued employment with Whole Foods Market, reimbursement for
COBRA coverage for you and your family (or if you and your family are not
eligible for COBRA coverage, reimbursement for other reasonable medical
insurance premiums) until such time as you become eligible for the WFM Team
Member Advantage Program (our benefits plan). You will become eligible for our
benefits plan on the first day of the month immediately following 60 days of
employment with Whole Foods Market.

 

·For up to 120 days post-employment, reimbursement for temporary housing
expenses (consisting of rent and utilities) in the area / school district of
your choice, as well as reasonable travel expenses for commuting between
Pewaukee, Wisconsin and Austin, Texas, subject to your continued employment
during this 120-day period.

 

·We will cover your moving expenses through our relocation company Moved Guides
from Pewaukee, Wisconsin to Austin, Texas. Moving expenses include: Household
goods shipping and auto shipping, pet transport, spousal career assistance, car
rental, travel to Austin, TX.

 

·Three house-hunting trips which include hotels, car rental, and meals for you
and your family.

 

·A change of control agreement which would provide for you vesting of all the
equity and bonuses payable under this agreement, plus an additional $2,000,000
in the event you were to lose your position after a change of control.

 

·After 10 years of employment with Whole Foods Market, eligibility to
participate in our then current Non-Compete and Retention Plan. The current
total non-compete payment amount for someone in your position is $4,000,000,
adjusted for inflation. The plan also provides for certain other benefits.

 

 

We will apply applicable federal and state taxes, deductions, and withholdings
to the amounts payable under this offer letter.

 

This offer letter is intended to comply with the requirements of section 409A of
the Internal Revenue Code or an exemption or exclusion therefrom and will in all
respects be administered in accordance with section 409A. In the event that we
determine that a provision of this letter does not comply with section 409A, we
may modify the letter, in the least restrictive manner necessary and without any
diminution in the value of the payments to you, in order to cause the provisions
of this letter to comply with the requirements of section 409A, so as to avoid
the imposition of taxes and penalties on you pursuant to section 409A. To the
extent that any reimbursements payable to you under this letter are subject to
the provisions of section 409A, such reimbursements shall be paid to you no
later than December 31 of the year following the year in which the cost was
incurred; the amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year; and your right to
reimbursement under this letter will not be subject to liquidation or exchange
for another benefit.

 

 

 

 

 

Keith Manbeck, offer page 2

 

 



[header.jpg]

 

 

This offer assumes your imminent relocation to Austin, Texas and is contingent
upon satisfactory results of a background check. If you accept our offer please
complete and sign the Consent and Release of Information Authorization form
enclosed. Also, enclosed is a Summary of Your Rights under the Fair Credit
Reporting Act. Please note that only those with a business need to know will
review the results of the background check.

 

This offer is also contingent upon proof of employment eligibility in the U.S.
Should you accept this offer, as required by law, we must verify your employment
eligibility on a Form I-9. You will be asked on the first day of your employment
to provide documentation that establishes your identity and authorizes you to
work in the United States. You will also be required to present your original
Social Security Card for payroll and tax purposes.

 

This offer letter is neither a contract of employment nor a legal document.
Employment with Whole Foods Market is not for a specified period of time and can
be terminated at any time for any reason, with or without cause or notice, by
the Team Member or by the Company. No oral or written statements or
representations regarding your employment can alter the foregoing. Except for
the Chief Executive Officer of the Company, no Team Leader or Team Member has
the authority to enter into an employment agreement--express or
implied--providing for employment other than at will. Employment will be
consistent with the terms as stated in the Whole Foods Market General
Information Guide.

 

Keith, on behalf of all of us at Whole Foods Market, we are excited to have you
as a part of our team. Please sign and return this letter at your earliest
convenience. In the meantime, if you have any questions, please don’t hesitate
to call. I look forward to working with you.

 

This letter is only effective if returned no earlier than May 9, 2017 and no
later than May 10, 2017.

 

Sincerely,

 

/s/ John Mackey

 

John Mackey, CEO.

Whole Foods Market

 

 

I accept this offer and have sent my signed offer and Consent and Release of
Information Authorization form to Whole Foods Market, Attn: Global TMS, Andres
Traslavina, andres@wholefoods.com.

 

 

 

Signature:   /s/ Keith Manbeck   Date:   May 9, 2017



 

Proposed Start Date: May 17th, 2017

 

 



Keith Manbeck, offer page 3



--------------------------------------------------------------------------------

